Citation Nr: 0516744	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  96-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for a heart disease with 
status post pacemaker implant and a history of syncope, 
currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to April 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1994, in 
which the RO denied a rating in excess of 60 percent for 
coronary artery disease. 

In January 2000, the veteran testified at a Board hearing 
held by the one of the undersigned Veterans Law Judges 
(VLJs), and in May 2003 he testified at another Board hearing 
before the undersigned Acting Veterans Law Judge.  Copies of 
the transcripts of those hearings are of record.  As the VLJs 
presiding at the hearings must participate in the decisions 
on the claims (see 38 C.F.R. 20.707 (2004)), this appeal is 
being decided by a panel of three Veterans Law Judges.  

This case was further the subject of a February 2001 Order of 
the Court of Appeals for Veterans Claims (Court), granting an 
unopposed Motion for Remand and to stay Proceedings of the 
Appellee, and vacating a June 2000 Board decision in this 
matter.  The Board remanded the case to the RO in September 
2001, in view of the Appellee's Motion and the Court's Order.  
The sole issue now remaining on appeal, entitlement to a 
rating in excess of 60 percent for CAD, was again remanded to 
the RO by the Board in a decision and remand dated in May 
2004.

As noted in the Board's May 2004 decision and remand in this 
case, at a July 2002 RO hearing, the veteran raised the issue 
of service connection for amputation of the tip of the left 
index finger.  While subsequent Supplemental Statements of 
the Case referred to this condition in conjunction with the 
veteran's claim for service connection for a skin condition 
ultimately denied by the Board in May 2004, the Board finds 
that the claim for service connection for amputation of the 
tip of the left index finger is a claim for service 
connection for a separate and distinct disability that has 
not been formally adjudicated by the RO.  Under these 
circumstances, the Board again refers the claim for service 
connection for amputation of the left tip of the index finger 
to the RO for appropriate action, including adjudication.  In 
so doing, the Board acknowledges the prior RO denial with 
respect to this issue in August 1996 as not well grounded.  
The Board is obligated to "seek out all issues [that] are 
reasonably raised from a liberal reading of the documents or 
oral testimony submitted prior to the BVA decision."  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 
1271 (Fed. Cir. 2000).  

Finally, the Board acknowledges that the veteran has been 
granted a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU), 
effective April 25, 2002.  However, a TDIU claim is a matter 
separate from the adjudication of increased rating claims.  
Even if a TDIU rating is awarded, the veteran is still 
entitled to fair adjudication of those other claims.  See, 
e.g., Colayong v. West, 12 Vet. App. 524, 537 (1999).


FINDINGS OF FACT

1.  For the period from May 1, 1996, to April 24, 2002, the 
veteran's service-connected heart disease with a history of 
recurrent syncope was not manifested by congestive heart 
failure; METs were estimated at 3 to 5 but the veteran 
refused to undergo further testing to evaluate his METs; the 
most recent evaluation of ejection fraction was rated at 45; 
and there was no showing that more than sedentary employment 
was precluded due to the veteran's heart disease with 
syncope.  

2.  For the period from April 25, 2002, forward, it is at 
least as likely as not that more than sedentary employment is 
precluded due to the veteran's heart disease with a pacemaker 
implant.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for the veteran's service-connected heart disease, 
status post pacemaker implant, with a history of syncope are 
not met for the period from May 1, 1996, to April 24, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.104, Diagnostic Codes 7005 and 7015 (1997 & 2004) (i.e., as 
in effect both prior to and as of January 12, 1998, 
amendments to the rating code); VAOPGCPREC 3-2000.

2.  The criteria for a disability rating of 100 percent for 
the veteran's service-connected heart disability, status post 
pacemaker implant, with a history of syncope are met from the 
period from April 25, 2002, forward.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Codes 
7005 and 7015 (1997 & 2004, i.e., as in effect both prior to 
and as of January 12, 1998, amendments to the rating code); 
VAOPGCPREC 3-2000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions, Statement of the Case, and Supplemental Statements 
of the Case issued in connection with the veteran's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations and the reasons his claim was denied.  
In addition, a letter sent to the veteran dated in May 2004 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and the relative burdens of 
the veteran and VA in producing or obtaining that evidence or 
information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the May 2004 VCAA letter satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
requesting the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). 

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ in May 2004, 
prior to issuance of the most recent Supplemental Statement 
of the Case in December 2004 and prior to transfer and 
certification of the appellant's case to the Board, and as 
described above the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App.  April 14, 2005). 

Additionally, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the relevant records of treatment are associated 
with the claims files.  The veteran has not made the RO or 
the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide the 
appellant's appeal.  As will be reflected in the analysis 
section of this decision, the VA examination opinions 
obtained by the RO, when viewed in conjunction with the lay 
and additional medical evidence associated with the claims 
files, are sufficient for a determination on the merits of 
the veteran's appeal.  See 38 C.F.R. § 5103A(d).  Therefore, 
the Board finds that all obtainable evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Historically, service medical records are indicative of 
abnormalities of the heart during service and at the time of 
discharge from service.  Service connection was established 
for arteriosclerotic heart disease in March 1967.  Post-
service treatment records document a history of syncope.  A 
July 1983 discharge report, for instance, refers to a long 
history of syncope and reveals that monitoring efforts 
revealed sinus bradycardia that was considered vasovagal.  

In November 1994, the RO denied a claim for a rating in 
excess of 60 percent for the veteran's service-connected 
heart disease.

In March 1995, the veteran, who reportedly had a history of 
atypical chest pain and syncope, underwent elective placement 
of a pacemaker.  Subsequent to the March 1995 pacemaker 
placement, an RO Hearing Officer, in December 1995, granted a 
100 percent evaluation effective July 28, 1994, until May 1, 
1996, at which point the veteran's disability was to be 
evaluated as 60 percent disabling.  The rating decision 
reflects a determination that the syncope was associated with 
the veteran's service-connected heart condition, so that the 
veteran's disability was re-characterized as status post 
pacemaker placement, history of chest pain and syncope.  At 
issue in this decision, therefore, is whether an evaluation 
higher than 60 percent is warranted subsequent to May 1, 
1996.

At an April 1996 VA examination, the veteran was noted to 
have had one episode of syncope since his pacemaker insertion 
in 1995, the syncope being said to have occurred in March 
1996.  His only complaint at the examination was occasional 
chest pain, for which he was taking nitroglycerin.  On 
examination, he was obese and his blood pressure was 130/88.  
Examination of the heart revealed the heart rate to be 66.  
There was a palpable pacemaker, approximately 3 cm. X 4 cm., 
in the left anterior chest wall.  The PMI was within the 
midclavicular line.  A2 was greater than P2.  There was no 
pedal edema.  An X-ray revealed that the heart was not 
enlarged and a pacemaker had been inserted.  An EKG 
demonstrated T-wave inversions slightly deeper than in March 
1995.  (Emphasis in original.)

In March 1996, the RO received a report of contact from an 
individual who felt that the veteran was fraudulently 
obtaining his VA benefits.  Attached was a local newspaper 
article about the veteran, indicating that the veteran was 
receiving a 100 percent disability check from VA every month, 
describing personal and legal problems of the veteran, and 
opining that taxpayers were paying the veteran nearly $2000 a 
month for what appeared to be, by the veteran's own testimony 
in court, a faked disability.  

In November 1996, a VA social and industrial survey resulted 
in a conclusion that the veteran appeared to experience 
severe impairment in his industrial functioning due to his 
cardiac disease.    

A June 1997 VA compensation examination revealed that, since 
the implantation of a pacemaker, the veteran's syncopal 
episodes had subsided, but that the veteran continued to have 
chest pain and exertional dyspnea.  Impressions included 
organic heart disease of uncertain etiology, with a) Stokes-
Adams syncope, not corrected with permanent pacemaker 
implantation, b) normal coronary arteries and left 
ventricular function, and c) mild left ventricular 
dysfunction with MUGA ejection fracture of 45 percent in 
1995.   Additional impressions included exertional dyspnea of 
uncertain etiology; chest pain of uncertain etiology, not 
likely to be cardiac in origin; obesity; and sleep apnea 
syndrome.  A chest X-ray showed no change from a prior study 
in September 1996.

In July 1997, the RO received from an anonymous source an 
original copy of a newspaper article showing the veteran 
dancing at a club and mowing a lawn.  The newspaper article 
states that "[t]here may be a couple of Judges and VA 
authorities who would be shocked at these photos of him 
without a cane and clutching his heart!"

A July 1997 compensation and pension echo/Doppler cardiology 
clinic study revealed the left ventricle to be normal in size 
and thickness with good global functioning and revealed the 
mitral valve to be grossly normal.  The chest x-ray was 
unremarkable except for the presence of a permanent 
pacemaker.  The assessment was that the veteran did not have 
left ventricular dysfunction and that, therefore, it seemed 
unlikely that the veteran should be precluded from employment 
"solely" by reason of his heart condition.

In November 1997, the veteran was admitted to a VA hospital 
with complaints of having passed out without warning.  The 
diagnosis was recurrent syncope, etiology uncertain.  An 
echocardiogram that month revealed mild concentric 
hypertrophy with preserved systolic function and mild left 
atrial enlargement.

During a VA examination in February 1998, the veteran 
reported significant improvement in the frequency of his 
syncopal episodes with the insertion of the pacemaker.  
However, he also indicated that he had experienced 
approximately four episodes over the previous several months.  
The examiner found the etiology of the episodes of syncope to 
be unclear.  He was not entirely convinced that the episodes 
of syncope were related to arrhythmia or were cardiac in 
origin.  The veteran declined further evaluation by the 
electrophysiology service, and for this reason the examiner 
found himself unable to comment on the veteran's suitability 
for employment.  

In June 1998, the veteran underwent a VA examination of the 
heart.  The veteran indicated that, since insertion of a 
dual-chamber pacemaker in March 1995, his syncopal attacks 
were much less frequent.  The veteran complained of dyspnea 
and chest pain on climbing stairs.  Examination revealed a 
normal sinus rhythm.  The diagnosis was status post Adams-
Stoke syndrome and no evidence of congestive heart failure.  
He refused to undergo an ETT test for evaluation of his METs.  
The estimated level of METs was 3 to 5.

The veteran underwent a VA examination in November 1998.  The 
veteran indicated that prior to implantation of a pacemaker 
he experienced fainting spells 15 to 20 times per year, but 
that since implantation of a pacemaker he experienced 
fainting spells "a couple [of] times a year."  The veteran 
also indicated that he had not had chest pain in five months.  
He indicated that he experienced shortness of breath on 
exertion and that he was able to walk only one flight of 
stairs.  According to the examiner, a chest x-ray from 
November 1997 revealed no active disease.  The examiner also 
indicated that cardiac catheterizations failed to 
substantiate atherosclerotic heart disease and an 
echocardiogram revealed no valvular heart disease, although 
it revealed concentric left ventricular hypertrophy and mild 
left atrial enlargement.  The examiner added that this "might 
be appropriate since [the veteran] is obese."  The examiner 
also concluded that there was no firm etiology to the 
veteran's syncope, noting that non-cardiac sources of syncope 
were possible, but that the pacemaker reduced the frequency 
without eradicating episodes completely.

A January 1999 VA treatment record reflects that the veteran 
complained of syncope.  A tilt table test was performed at 
that time.  The test was interpreted as markedly positive.  
The examination reportedly revealed findings consistent with 
neurocardiogenic syncope with a significant vasomotor 
component which was thought to explain most of the veteran's 
clinical episodes.  The veteran's pacemaker was then 
reprogrammed with a recommendation to modify his medications 
to further minimize episodes of syncope.

During a hearing in January 2000, the veteran indicated that 
he experienced syncope four or five times per year.  The 
veteran also complained of shortness of breath.  He indicated 
that he sometimes experienced chest pain relieved by 
nitroglycerin.  According to the veteran, his principal 
symptoms consisted of syncope which was treated with a 
pacemaker.

At an April 2002 VA examination, the examiner reviewed the 
claims file and took the veteran's history.  The veteran was 
noted to have experienced syncopal attacks in December 2001 
and February 2002.  He indicated he could walk only two 
blocks at most with a cane.  He indicated he was only able to 
do level walking, to drive his car, and to do extremely light 
calisthenics.  By history, any other activity would cause 
symptoms referable his heart.  The diagnoses included status 
post pacemaker implantation, March 1995, MET's estimated to 
be 3, normal sinus rhythm.  On examination, the heart was not 
enlarged to percussion.  There was  normal sinus rhythm.  
Blood pressure was 130/90; pulse was 162 and regular; and 
there was no evidence of any congestive heart failure.  

In a detailed April 2002 Social and Industrial Survey, the 
examiner concluded that there was ample evidence that the 
veteran's service-connected conditions, especially his heart 
disease and syncopal episodes, had contributed to significant 
impairment in his social functioning.  He was found to have 
severe activity tolerance limitations, great difficulty 
traveling for any period of time and few, if any, interests 
or hobbies.  He was said to be unable to participate in any 
community activities due to his multiple health problems.  
His industrial functioning was found to be severely impaired 
due to his service-connected conditions, especially his heart 
disease and syncope.  It appeared highly improbable to the 
examiner that the veteran would ever be able to gain 
employment in the future, given his medical status, age, and 
unemployment for the prior 16 years.  
 
In July 2002, the veteran underwent a procedure by which his 
pacemaker implantation was improved.  

At an October 2002 VA examination, the veteran's METs were 
estimated at 5 to 7, indicating improvement in his cardiac 
status.  The examiner noted that further work-ups of the 
veteran would be conducted for the purpose of evaluating the 
extent to which the veteran may have ischemic heart disease.  

In November 2002, a VA medical opinion was rendered 
indicating that the veteran's syncopal episodes were likely 
multifactorial.
 
At the veteran's May 2003 Board hearing, the veteran's 
representative acknowledged that many of the veteran's 
syncopal episodes had been unsubstantiated by the medical 
profession.  He noted that even though they had not been able 
to "reproduce" these syncopal episodes, a pacemaker was 
implanted.  

A May 2003 VA treatment records includes a history of the 
veteran continuing to have syncopal episodes, the last one 
having occurred 4 weeks prior.  He also reported increased 
chest pain, sensation of shocks in the chest, and pain in the 
pacer insertion site.

June 2004 records of VA treatment show that the veteran was 
experiencing cardiogenic syncope.  It was requested that 
either his pacemaker be readjusted or that other options for 
treatment begin to be explored.

In an August 2004 supplemental report to the April 2002 VA 
social and industrial survey described above, the examiner 
opined that, as a medical social worker, there was nothing in 
the veteran's medical records that would alter his original 
conclusion that it was highly improbable that the veteran 
would be a viable candidate for employment in the future 
consistent with his education and employment history, given 
his service-connected disabilities of heart disease with 
status post pacemaker implant and history of syncopal 
episodes as well as bilateral ankle disabilities.  

Law and Regulations 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

In the course of this appeal, substantive changes were made 
to the schedular criteria for cardiovascular disorders, 
effective January 12, 1998.  See 61 Fed. Reg. 65207-65224 
(1997).  In a case such as this one, where the law or 
regulations governing a claim change while the claim is 
pending, either the old or new rating criteria may apply, 
whichever are more favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.  

Under criteria in effect prior to January 12, 1998, 
arteriosclerotic heart disease warrants a 60 percent 
evaluation following a typical history of acute coronary 
occlusion or thrombosis, or with a history of substantiated 
repeated anginal attacks, more than light manual labor 
unfeasible.  A 100 percent evaluation is warranted during a 
six month period following an acute illness from coronary 
occlusion or thrombosis, and after six months if there are 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or if more than sedentary 
employment is precluded.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (1997).

Also under the criteria as in effect prior to January 12, 
1998, auriculoventricular block warrants a 60 percent 
evaluation if it is complete with Stoke Adams attacks which 
occur several times per year despite the use of medication or 
management by a pacemaker.  A 100 percent evaluation is 
warranted if there are attacks of syncope necessitating the 
insertion of a permanent internal pacemaker, for a period of 
one year following insertion, after which the disability is 
rated on residuals.  38 C.F.R. § 4.104, Diagnostic Code 7015 
(1997).  (Thus, one year following insertion of the 
pacemaker, the maximum schedular rating is 60 percent under 
this rating code.)

Under the current criteria, as in effect from January 12, 
1998, forward, arteriosclerotic heart disease and 
anterioventricular block warrant a 60 percent evaluation if 
the disorder results in more than one episode of acute 
congestive heart failure in the past year; or if a workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or if 
characterized by a left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A total evaluation 
contemplates chronic congestive heart failure; or that a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7015 
(2004).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  




Analysis

May 1, 1996, to January 11, 1998

The veteran is currently rated as 60 percent disabled due to 
his heart disease, status post pacemaker.  For reasons set 
forth in the factual background, above, the rating period at 
issue is from May 1, 1996, after a period of recovery from 
insertion of a pacemaker for which the veteran received a 100 
percent rating, see 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997), from which point forward the veteran's disability is 
evaluated as 60 percent disabling.  Prior to January 12, 
1998, only the criteria as in effect as of that time are 
applicable.  VAOPGCPREC 3-2000.  For the next higher rating 
of 100 percent rating to be warranted from May 1, 1996, to 
January 11, 1998, the evidence would have to show chronic 
residual findings of congestive heart failure or angina or 
moderate exertion or if more than sedentary employment is 
precluded.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 
7015 (1997).  

The evidence does not show congestive heart failure or angina 
on moderate exertion during prior to January 12, 1998.  In 
November 1996, a VA social and industrial survey resulted in 
a conclusion that the veteran appeared to experience severe 
impairment in his industrial functioning due to his cardiac 
disease.  However, in June 1997 a VA physician found that the 
veteran had normal coronary arteries and left ventricular 
function, that he had only mild left ventricular dysfunction 
with MUGA ejection fracture of 45 percent in 1995, that 
exertional dyspnea of was of uncertain etiology; and that the 
veteran's chest pain was of uncertain etiology but not likely 
to be cardiac in origin.  A July 1997 compensation and 
pension echo/Doppler cardiology clinic study revealed the 
left ventricle to be normal in size and thickness with good 
global functioning and revealed the mitral valve to be 
grossly normal.  The chest x-ray was unremarkable except for 
the presence of a permanent pacemaker.  The assessment was 
that the veteran did not have left ventricular dysfunction 
and that, therefore, it seemed unlikely that the veteran 
should be precluded from employment "solely" by reason of his 
heart condition.  To the extent subsequent testing showed the 
veteran's history of several episodes of syncope per year to 
be cardiac in origin, the Board notes that this symptom is 
fully contemplated in the criteria for a 60 percent rating 
pursuant to Diagnostic Code 7015 (1997).  In light of the 
foregoing, the Board finds the criteria for the next higher 
rating of 100 percent are not met for the period prior to 
January 12, 1998; accordingly a rating in excess of 60 
percent is not warranted for this period.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7015 (1997).

January 12, 1998, to April 24, 2002

For the period from January 12, 1998, to April 24, 2002 (the 
day before the date of a VA examination and social and 
industrial evaluation more favorable to the veteran's claim), 
a rating in excess of 60 percent under the old criteria are 
not met.  During a VA examination in February 1998, the 
veteran reported significant improvement in the frequency of 
his syncopal episodes with the insertion of the pacemaker.  
He also indicated that he had experienced approximately four 
episodes over the previous several months, but the examiner 
found the etiology of the episodes of syncope to be unclear.  
The examiner was not entirely convinced that the episodes of 
syncope were related to arrhythmia or were cardiac in origin.  
The veteran's declining to undergo further evaluation by the 
electrophysiology service in February 1998 and June 1998 
rendered the VA examiners unable to provide an informed 
opinion as to the level of disability due to the veteran's 
service-connected heart disease, impeding VA's ability to 
evaluation the severity of his disability.  Thus, the 
examiners found themselves unable to comment in a reasonably 
informed manner as to the severity of the veteran's condition 
or provide an opinion on the veteran's suitability for 
employment.  A January 1999 entry reflects that a tilt table 
test was performed in the context of treatment and complaints 
of syncope.  As noted above, to the extent January 1999 
testing showed the veteran's history of several episodes of 
syncope per year to be cardiac in origin, the Board notes 
that this symptom is fully contemplated in the criteria for a 
60 percent rating pursuant to Diagnostic Code 7015 (1997).  
As to Diagnostic Code 7005 (1997), there is nothing to 
indicate that the veteran was not capable of light physical 
employment or had congestive heart failure or angina on 
moderate exertion from January 12, 1998 to April 24, 2002, 
and any lack of information as to these criteria is not 
rectifiable at this point in time and was result of the 
veteran's lack of cooperation with VA examiners in undergoing 
further testing in February 2000 and again in June 2000.  
Thus, the Board finds that criteria for the next higher 
rating of 100 percent were not met for the period from 
January 12, 1998, to April 24, 2002, under the criteria as in 
effect prior to January 12, 1998.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7005,  7015 (1997).  

In evaluating the veteran's condition for the period from 
January 12, 1998, to April 24, 2002, under the revised 
criteria, as in effect from January 12, 1998, forward, the 
Board finds that the criteria for a rating in excess of 60 
percent are not met under this set of criteria either.  A 
total evaluation under these criteria contemplates chronic 
congestive heart failure; or that a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  There was no congestive 
heart failure.  METs were estimated at 3 to 5, which does not 
more nearly approximate 3.  Moreover, the latter finding is 
suspect as the examiner ordered further testing to evaluate 
the veteran's METs and the veteran refused further 
evaluation.  Cardiac catheterization performed approximately 
5 months after the MET test showed no atherosclerotic heart 
disease.  There is also indication that the veteran's obesity 
contributed to his overall impairment.  See, e.g., the report 
of November 1998 VA examination.  In view of the foregoing, 
the Board finds that the criteria for a 60 percent rating are 
more nearly approximated versus the criteria for a 100 
rating.  A subsequent evaluation revealed an ejection 
fraction of 45, which squarely meets the criteria for a 60 
percent rating and falls far short of the level required for 
a rating of 100 percent.  38 C.F.R. § 4.104, Diagnostic Codes 
7005, 7015 (2004).  

Because the criteria for the next higher rating of 100 
percent are not met under either the old or new criteria for 
the period from January 12, 1998, to April 24, 2002, a rating 
in excess of 60 percent for this rating period is not 
warranted for this period.  As the preponderance of the 
evidence is against the claim for this period of time, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

For the period from January 12, 1998, to April 24, 2002, the 
Board has considered whether this case should be referred to 
the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected heart disability, post pacemaker implant.  
The governing norm in such exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  The 
Board notes that there is no evidence in the claims file of 
frequent periods of hospitalization for this disability after 
May 1, 1996.  The veteran refused non-invasive medical tests 
twice during this rating period (in February 1998 and June 
1998), which examiners felt were necessary for evaluation of 
his condition and would have been probative on the issue of 
employability; his decision not to undergo such testing is a 
factor in the Board's decision not to refer the case for 
extra-schedular consideration, as the data is, as a result of 
a lack of cooperation, less than sufficient for a fully 
informed determination.  Accordingly, the Board finds that 
this case does not warrant referral for extraschedular 
consideration.  38 C.F.R. § 3.321(b). 

For the period from April 25, 2002, forward the evidence 
becomes more favorable to the veteran.  In April 2002, METs 
were evaluated as 3, which would meet one of the newer 
criteria for a 100 percent rating, although in October 2002 
after adjustment of the pacemaker METs were evaluated at 5 to 
7, and in August 2004 METs were estimated at 3 to 5.  Most 
importantly, though, on April 25, 2002, and again in August 
2004, a medical social worker found that the veteran's 
service-connected cardiac disability precluded him from all 
employment.  Consistent with medical social worker's finding 
is the August 2004 examining physician's determination that 
the veteran's syncope was only partially controlled and would 
not permit him to work at his previous work duties.  
Resolving the benefit of the doubt in the veteran's favor, 
the Board finds that one of the independent criterion for a 
100 percent rating under the older set of criteria, i.e., 
that more than sedentary employment is precluded, is met.  
Accordingly, a rating of 100 percent is warranted for the 
period from April 25, 2002, forward.  See 38 C.F.R. §§ 3.102, 
4.104, Diagnostic Code 7005 (1997); VAOPGCPREC 3-2000.


ORDER

A rating in excess of 60 percent for the veteran's service-
connected heart disease, status post pacemaker implant, with 
a history of syncope, for the period from May 1, 1996, to 
April 24, 2002, is denied.

A rating of 100 percent for the period from April 25, 2002, 
forward, for the veteran's service-connected heart disease, 
status post pacemaker implant, with a history of syncope is 
granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.

 

_________________________________     
________________________________                        
  KATHLEEN REARDON FLETCHER              LAWRENCE M. SULLIVAN
     Acting Veterans Law Judge,                                   
Veterans Law Judge,
      Board of Veterans' Appeals                                
Board of Veterans' Appeals          



_________________________________
	R. F. WILLIAMS
	Veterans Law Judge,
Board of Veterans' Appeals







	



 Department of Veterans Affairs


